DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicant has not submitted an amended specification according to the objections from the prior Office Action, replicated below:

The disclosure is objected to because of the following informalities:
In paragraph [0009], “complimentary” should be “complementary”.
In paragraph [0046], “the cost of good (i.e. reagents)” should be “the cost of goods (i.e. reagents)”.
 In paragraph [0051], “trained researchers to use write” should be “trained researchers to write”.
In paragraph [0007], Giannitsios et al., Saber et al., and Wunderli et al. are incomplete references.
Appropriate correction is required.

The use of the terms:
Electroforce, BioDynamic, Flexcell, Solidworks, Autodesk Inventor, Makerbot Replicator, ZPrinter, McMaster-Carr, Haydon Kerk Motion Solutions (in paragraph [0043] as “Haydon Kerk”), MATLAB, and Teflon,
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Objections
	Applicant has not amended the claims according to the claim objections from the prior Office Action, replicated below:

Claims 16, 21-27, and 33-34 are objected to because of the following informalities:
In claims 21-27 and 33-34, the word “complimentary” should be “complementary”. 
In claim 16, the word “grapy” should be excluded from the group of the first bar and the second bar respectively. 
Appropriate correction is required.

In addition, claims 36-37 are objected to because of the following informalities:
In claim 36, the phrases “a scaffold of claim 33” and “securing a scaffold” should be, respectively, “the scaffold of claim 33” and “securing the
In claim 37, the phrases “a scaffold of claim 35” and “securing a scaffold” should be, respectively, “the scaffold of claim 35” and “securing the scaffold”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurpinski (“Mechanical Stimulation of Stem Cells Using Cyclic Uniaxial Strain”).
	Regarding claim 1, Kurpinski discloses a bioreactor (Abstract) comprising: a bioreactor chamber (Protocol section, “chambers”); a first groove (video at 7:30 to 7:35 and Screenshot 1) attached to the bioreactor chamber (video, at 13:20 to 15:00, using screws and Screenshot 2) a second groove (video, at 7:25 to 7:30 and Screenshot 3) removably attached (video 13:20 to 15:00 and Screenshot 4) to the bioreactor chamber; a first bar (“gasket”, video, at 9:30 to 10:50 and Screenshot 5) and a second bar (“gasket” video, at 10:50 to 11:50 and Screenshot 6) removably inserted (video, 9:30 to 11:50 and Screenshot 7) into the first groove (video, at 7:30 to 7:35 and Screenshot 1) and the second groove respectively (video, at 7:25 to 7:30 and Screenshot 
	Regarding the limitation “a second groove removably attached to the bioreactor chamber”, Kurpinski discloses that the second groove is attached to the bioreactor chamber via a membrane attached to the first groove, which is in turn attached to the bioreactor chamber (video, 13:20 to 15:00, using screws and Screenshot 2).
	Regarding the limitation “a first bar and a second bar removably inserted into the first groove and the second groove”, Kurpinski discloses that the bars and grooves can be assembled together (video, 9:30 to 11:50 and Screenshot 5), showing that they were once separable.

    PNG
    media_image1.png
    365
    460
    media_image1.png
    Greyscale

Screenshot 1: a first groove

    PNG
    media_image2.png
    854
    1160
    media_image2.png
    Greyscale

Screenshot 2: attached to the bioreactor chamber


    PNG
    media_image3.png
    793
    622
    media_image3.png
    Greyscale

Screenshot 3: a second groove

    PNG
    media_image4.png
    985
    1208
    media_image4.png
    Greyscale

Screenshot 4: removably attached (via clear membrane and first groove)

    PNG
    media_image5.png
    312
    219
    media_image5.png
    Greyscale

Screenshot 5: a first and second bar in the first and second groove, respectively

    PNG
    media_image6.png
    236
    255
    media_image6.png
    Greyscale

Screenshot 6: a second bar in the second groove, by itself

    PNG
    media_image7.png
    340
    281
    media_image7.png
    Greyscale

Screenshot 7: a first bar and second bar removably inserted


    PNG
    media_image8.png
    796
    743
    media_image8.png
    Greyscale
    
    PNG
    media_image9.png
    798
    770
    media_image9.png
    Greyscale

Screenshots 8 and 9: sliding back and forth
	
Regarding claim 2, Kurpinski discloses that the first groove (video at 7:30 to 7:35 and Screenshot 1) is substantially parallel (“gasket”, video, at 9:30 to 10:50 and Screenshot 5) to the second groove (video, at 7:25 to 7:30 and Screenshot 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kurpinski (“Mechanical Stimulation of Stem Cells Using Cyclic Uniaxial Strain”). This is an alternate rejection for claims 1-2.
Regarding claim 1, Kurpinski discloses a bioreactor (Abstract) comprising: a bioreactor chamber (Protocol section, “chambers”); a first groove (video at 7:30 to 7:35 and Screenshot 1) attached to the bioreactor chamber (video, at 13:20 to 15:00, using screws and Screenshot 2) a second groove (video, at 7:25 to 7:30 and Screenshot 3) removably attached (video 13:20 to 
	Regarding the limitation “a second groove removably attached to the bioreactor chamber”, Kurpinski discloses that the second groove is attached to the bioreactor chamber via a membrane attached to the first groove, which is in turn attached to the bioreactor chamber (video, 13:20 to 15:00, using screws and Screenshot 2). However, assuming arguendo that Kurpinski does not disclose a second groove removably attached to the bioreactor chamber, absent unexpected results, making the parts separable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(C).
	Regarding the limitation “a first bar and a second bar removably inserted into the first groove and the second groove”, Kurpinski discloses that the bars and grooves can be assembled together (video, 9:30 to 11:50 and Screenshot 5), showing that they were once separable.
	However, assuming arguendo that Kurpinski does not disclose a first bar and a second bar removably inserted into the first groove and the second groove, absent unexpected results, making the parts separable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(C). In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the bars and grooves of Kurpinski’s invention to be capable of being removed from each other in order to wash, sterilize via ultraviolet light (Steps of “Day 0 –
	Regarding claim 2, Kurpinski discloses that the first groove (video at 7:30 to 7:35 and Screenshot 1) is substantially parallel (“gasket”, video, at 9:30 to 10:50 and Screenshot 5) to the second groove (video, at 7:25 to 7:30 and Screenshot 3).

Claims 1-2, 18-19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2006/0239981) in view of Lu (US 2012/0100602). This is an alternate rejection for claims 1-2.
Regarding claim 1, Yoo discloses a bioreactor (paragraph [0039]), comprising a bioreactor chamber (Fig. 2); a first bar (paragraph [0045], “stationary bar”) and a second bar (paragraph [0045], “movable bar”), and the bars are capable of sliding back and forth along a perpendicular direction (paragraph [0045] “unidirectional stretch and relaxation” and Figs. 1-2). 
Yoo does not disclose a first groove attached to the bioreactor chamber; a second groove removably attached to the bioreactor chamber; a first bar and a second bar removably inserted into the first groove and the second groove respectively; and wherein the second groove is capable of sliding back and forth along a direction perpendicular to the first groove.
Lu discloses a first groove (annotated Fig. 2B, below) attached to the bioreactor chamber (annotated Fig. 2B, below); a second groove removably attached (annotated Fig. 2B, below) to the bioreactor chamber (annotated Fig. 2B, below); a first bar and a second bar removably inserted (annotated Fig. 2B, below) into the first groove and the second groove respectively (annotated Fig. 2B, below); and wherein the second groove (annotated Fig. 2B, below) is capable 
In the analogous art of bioreactors for mechanical stimulation of biological samples, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Yoo with the groove of Lu in order to better hold onto the bars as they are moved, providing strain on the samples.

    PNG
    media_image10.png
    564
    1098
    media_image10.png
    Greyscale

Annotated Lu, Fig. 2B

    PNG
    media_image11.png
    511
    677
    media_image11.png
    Greyscale

Lu, Fig. 6A

Regarding claim 2, Lu discloses that the first groove (annotated Fig. 2B, above) is substantially parallel (annotated Fig. 2B, above) to the second groove (annotated Fig. 2B, above).
Regarding claim 18, Yoo discloses that the bioreactor chamber (Fig. 2) is in a shape of a rectangular box (Figs. 1-2).
Lu also discloses that the bioreactor chamber (annotated Fig. 2B, above) is in a shape of a rectangular box (annotated Fig. 2B, above and Fig. 6A, above).
Regarding claim 19, Yoo discloses that the motor (paragraphs [0011] and [0014]) is capable of applying a cyclic load (paragraph [0007] and [0014]).
Lu discloses that the second groove (annotated Fig. 2B, above) is connected to a motor (paragraph [0077]).

Regarding claim 31, Yoo discloses a method comprising seeding cells onto a scaffold (paragraph [0039]). 
Yoo in view of Lu discloses the bioreactor of claim 1 (see claim 1 rejection).

Claims 3-12, 15-17, 20-21, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2006/0239981) in view of Lu (US 2012/0100602), as applied to claims 1-2, 18-19, and 31 above, further in view of Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”).
Regarding claim 3, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
Yoo does not disclose at least a crossbar attached to the first bar and the second bar to form a crossbar-bars construct.
Beca discloses at least a crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) attached to the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”) to form a crossbar-bars construct (pg. 36, Fig. 3-6-A).
It would have been obvious to one skilled in the art before the effective filing date to modify the bars of Yoo with a reinforcing crossbar of Beca in order to help keep the transversal bars in the correct location when a sample is being cyclically strained in the clamps on the bars. 
Regarding claim 4, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
Beca discloses the crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”).
Yoo in view of Lu and Beca does not disclose that the first bar and the second bar are kept at fixed positions by the crossbar.
It would have been obvious to one skilled in the art before the effective filing date to modify the bars of Yoo in view of Lu with a reinforcing crossbar of Beca in order to keep the bars fixed with respect to one another when a sample is present in the bars, and not cause undue strain from extraneous variable sources, such as during movement of the construct.
Additionally, regarding the “fixed positions” limitation, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 5, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
Beca discloses that the crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) is attached substantially perpendicularly (pg. 36, Fig. 3-6-A or Fig. 3-6-B) to the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”) to form a crossbar-bars construct (pg. 36, Fig. 3-6-A).
Regarding claim 6, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).

	Regarding claim 7, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
	Beca discloses that the crossbar (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) is attached to the first bar by screws (pg. 36, Fig. 3-6-A, attachment via screws and nuts to “Fixed transversal bars”).
	Beca does not disclose that the crossbar is attached to the second bar by screws.
However, it would have been obvious to one skilled in the art before the effective filing date to modify the attachment to the second bar by screws in order to keep the bars fixed with respect to one another when a sample is present in the bars. This would cause easier transportation of the entire crossbar-bars construct so that the samples second bar did not move during transportation and cause strain on the sample.
Additionally, regarding the “attached to the second bar by screws” limitation, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 8, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
Beca discloses two crossbars (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) attached substantially perpendicularly (pg. 36, Fig. 3-6-A or Fig. 3-6-B) to both the first 
Regarding the limitation “wherein the first bar and the second bar are kept at fixed positions by the two crossbars”, it would have been obvious to one skilled in the art before the effective filing date to modify the bars of Yoo with the reinforcing crossbars of Beca in order to keep the bars fixed with respect to one another when a sample is present in the bars. This would cause easier transportation of the entire crossbar-bars construct so that the samples second bar did not move during transportation and cause strain on the sample.
Additionally, regarding this “fixed positions” limitation, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 9, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
Beca discloses that each of the two crossbars attaches (pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”) substantially perpendicularly (pg. 36, Fig. 3-6-B) to a position near an end of the first bar (pg. 36, Fig. 3-6-A, “Fixed transversal bars”) and a position near an end of the second bar (pg. 36, Fig. 3-6-A, “Moving transversal bars”).
Regarding claim 10, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
	Beca discloses that the first bar has an oval hole (pg. 36, Fig. 3-6-B “moving clamp” and pg. 34, Fig. 3-4 “adjustable clamps”).

	Regarding claim 11, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
Beca discloses that the first bar has two oval holes (pg. 36, Fig. 3-6-B “moving clamp” and pg. 34, Fig. 3-4 “adjustable clamps”).
	Regarding the limitation “and the second bar has at two oval holes”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	Regarding claim 12, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”).
Beca discloses that the first bar has two oval holes (pg. 36, Fig. 3-6-B “moving clamp” and pg. 34, Fig. 3-4 “adjustable clamps”).
	Regarding the limitation “and the second bar has at two oval holes”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	Regarding the limitation “positioned at both ends of the first bars and the second bars respectively” it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the oval holes so that all the samples could have a synchronized prestrain so that all samples experienced the same amount of tension before being subjected to the loading profile (Beca, pg. 34, middle paragraph).
claim 15, Yoo discloses that a scaffold (Fig. 2, elements 21) securing member (Fig. 2, elements 22 and 23 “connecting points”) is installed on the first bar (Fig. 2, element 11) and the second bar (Fig. 2, element 10) respectively to form a pair facing each other (Fig. 2). 
	Assuming arguendo that the connecting points of Yoo do not meet the limitation of a scaffold securing member installed on the first bar and the second bar to form a pair facing each other, Beca discloses this limitation (Beca, pg. 48, Fig. 4-2 or pg. 53, Fig. 4-5).
	Regarding claim 16, Yoo discloses that a number of scaffold (Fig. 2, elements 21) securing members (Fig. 2, elements 22 and 23 “connecting points”) are installed on the first bar (Fig. 2, element 11) and the second bar (Fig. 2, element 10) respectively.
Assuming arguendo that the connecting points of Yoo do not meet the limitation of a number of scaffold securing members installed on the first bar and the second bar, Beca discloses this limitation (Beca, pg. 36, Fig. 3-6; pg. 48, Fig. 4-2; and pg. 53, Fig. 4-5).
Regarding claim 17, Beca discloses that the scaffold securing members include a tab (Fig. 3-4 “substrate clamp”).
Regarding claim 20, Yoo discloses a lid (Fig. 1, element 12 or paragraph [0025]) for the bioreactor chamber (Fig. 2).
Beca discloses that the lid (pg. 35, “top of the case”) contains holes (pg. 35, “two holes”) for allowing air in and out (pg. 35, “venting cap filter”) of the bioreactor chamber (Fig. 3-7, with “Bioreactor venting filters”).
Regarding claim 21, Beca discloses a reseeding chamber (pg. 36, Fig. 3-6-B, four wellplates “Well plate (x4)”)), wherein the reseeding chamber (pg. 36, Fig. 3-6-B, four wellplates “Well plate (x4)”) is capable of housing the crossbar-bars construct (pg. 36, Fig. 3-6-A and pg. 32, last paragraph).
claim 32, Yoo discloses a method comprising seeding cells onto a scaffold employing a bioreactor (paragraph [0039]).
Yoo in view of Lu and Beca discloses the bioreactor of claim 3 (see claim 3 rejection).
Regarding claim 33, Yoo discloses a method comprising seeding cells onto a scaffold (paragraph [0039]).
Yoo in view of Lu and Beca discloses the separate bioreactor and complementary reseeding chamber system of claim 21 (see claim 21 rejection).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2006/0239981) in view of Lu (US 2012/0100602) and Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”), as applied to claims 3-12, 15-17, 20-21, and 32-33 above, further in view of Cao (US 2010/0197020).
Regarding claim 13, Yoo in view of Lu does not disclose that a knob is installed on the crossbar; however, Beca discloses the crossbar (Beca, pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”).
Yoo in view of Lu and Beca does not disclose a knob.
Cao discloses a knob (Fig. 12).
In the analogous art of tissue engineering, it would have been obvious to one skilled in the art before the effective filing date to modify the crossbar of Yoo in view of Lu and Beca with the knob of Cao in order to more easily grasp the crossbar by hand.
Regarding claim 14, Beca discloses the crossbar (Beca, pg. 36, Fig. 3-6-A, “side rails” or middle rail “linear guide rail”).
Cao discloses knobs (Fig. 12).
.

Claims 22-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2006/0239981) in view of Lu (US 2012/0100602) and Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”), as applied to claims 3-12, 15-17, 20-21, and 32-33 above, further in view of Thermo Scientific (“Thermo Scientific Microplates Guide”).
Regarding claim 22, Beca discloses that the reseeding chamber (pg. 36, Fig. 3-6-B, four wellplates “Well plate (x4)”) comprises dividers (pg. 32, “each with two subcompartments”) attached to the bottom (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6) of the reseeding chamber (pg. 36, Fig. 3-6-B, four wellplates “Well plate (x4)”).
Assuming arguendo, that the reseeding chamber of Beca does not meet the limitation that the reseeding chamber comprises dividers attached to a bottom of the reseeding chamber, Thermo Scientific discloses this limitation (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the reseeding chamber of Beca with the reseeding chamber of Thermo Scientific in order to have one wellplate instead of four individual wellplates as the reseeding chamber for the sake of ease of use and not having to handle four individual 
Regarding claim 23, Beca discloses that the dividers (pg. 32, “each with two subcompartments”) are fixedly attached to the bottom (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6) of the reseeding chamber (pg. 33, Fig. 3-3 and pg. 36, Fig. 3-6).
Assuming arguendo, that the reseeding chamber of Beca does not meet the limitation that the dividers are fixedly attached to the bottom of the reseeding chamber, Thermo Scientific discloses this limitation (pg. 9, “Rectangular Dishes” specifically “4- and 8-Well Formats”).
Regarding claim 24, Thermo Scientific discloses that the dividers are fixedly attached to the bottom of the reseeding chamber at even intervals (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
Regarding claim 25, Thermo Scientific discloses that the dividers form separate compartments inside the reseeding chamber (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
Regarding claim 26, Thermo Scientific discloses that the dividers (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”) are plastic dividers (pg. 6, “polystyrene” or “polypropylene”).
Regarding claim 27, Thermo Scientific discloses that there are three to eight dividers (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
	Regarding claim 28, Yoo in view of Lu and Beca discloses the bioreactor of claim 3 (see claim 3 rejection) and the bioreactor chamber (Yoo, Fig. 2).
	Thermo Scientific discloses dividers (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).

	Regarding claim 29, Yoo discloses the bioreactor chamber (Fig. 2) and Thermo Scientific discloses the dividers (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
	Regarding the limitation “wherein the dividers are fixedly attached to a bottom of the bioreactor chamber”, Yoo in view of Lu, Beca, and Thermo Scientific discloses all the claimed structural components. It would have been obvious to one skilled in the art before the effective filing date to modify dividers to be fixedly attached to a bottom of the bioreactor chamber in order to create separate culturing spaces and conditions for each distinct sample to be stretched in the bioreactor chamber.
	Regarding claim 30, Yoo discloses the bioreactor chamber (Fig. 2) and Thermo Scientific discloses the dividers form separate compartments (pg. 9, image of “Rectangular Dishes” specifically “4- and 8-Well Formats”).
	Regarding the limitation “wherein the dividers form separate compartments inside the bioreactor chamber”, Yoo in view of Lu, Beca, and Thermo Scientific discloses the structural components. It would have been obvious to one skilled in the art before the effective filing date to modify dividers to be fixedly attached to a bottom of the bioreactor chamber in order to create 
Regarding claim 34, Yoo discloses a method comprising seeding cells onto a scaffold (paragraph [0039]).
Yoo in view of Lu, Beca, and Thermo Scientific discloses the separate bioreactor and complementary reseeding chamber system of claim 22 (see claim 22 rejection).
Regarding claim 35, Yoo discloses a method comprising seeding cells onto a scaffold (paragraph [0039]).
Yoo in view of Lu, Beca, and Thermo Scientific discloses the integrated bioreactor and reseeding chamber system of claim 28 (see claim 28 rejection).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2006/0239981) in view of Lu (US 2012/0100602) and Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”), as applied to claims 3-12, 15-17, 20-21, and 32-33 above, further in view of Christ (US 2013/0197640).
	Regarding claim 36, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”) of the bioreactor (paragraph [0039]).
Lu discloses sliding the second groove (annotated Fig. 2B, above) to stretch (paragraphs [0049] and [0052]) the scaffold (paragraph [0069]).
Beca discloses securing a scaffold having a bottom side and a top side (pg. 48, Fig. 4-2 or pg. 53, Fig. 4-5), seeding the top side of the scaffold (pg. 75, first paragraph), and the crossbar-bar construct (pg. 36, Fig. 3-6-A).

	Christ discloses seeding the bottom side of the scaffold (paragraph [0072]).
	In the analogous art of tissue engineered muscle repair, it would have been obvious to one skilled in the art before the effective filing date to modify the method of Yoo in view of Lu and Beca with the seeding of cells on either side of the scaffold of Christ in order to have a uniform distribution of cells on the scaffold.
	Regarding the limitations “moving the crossbar-bar construct with the scaffold from the bioreactor to the reseeding chamber” and “moving back the crossbar-bar construct with the scaffold to the bioreactor” it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the crossbar-bar construct with the scaffold to and from the bioreactor as well as to and from the reseeding chamber in order to either seed the scaffolds or apply a strain to the scaffolds.
	Regarding the limitation “turning the crossbar-bar construct with the scaffold upside down in the reseeding chamber” it would have been obvious to one skilled in the art before the effective filing date to modify the upside-down placement of the crossbar-bar construct with the scaffold in the reseeding chamber in order to seed both sides of the scaffold. An example of this method is in Christ, where each scaffold was flipped to allow the seeding of the second side (Christ, paragraph [0072]).
 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2006/0239981) in view of Lu (US 2012/0100602), Beca (“A Platform for High-throughput Mechanobiological Stimulation of Engineered Microtissues”), and Thermo Scientific (“Thermo Scientific Microplates Guide”) as applied to claims 22-30 and 34-35 above, further in view of Christ (US 2013/0197640).
Regarding claim 37, Yoo discloses the first bar (paragraph [0045], “stationary bar”) and the second bar (paragraph [0045], “movable bar”) of the bioreactor (paragraph [0039]).
Lu discloses sliding the second groove (annotated Fig. 2B, above) to stretch (paragraphs [0049] and [0052]) the scaffold (paragraph [0069]).
Beca discloses securing a scaffold having a bottom side and a top side (pg. 48, Fig. 4-2 or pg. 53, Fig. 4-5), seeding the top side of the scaffold (pg. 75, first paragraph), and the crossbar-bar construct (pg. 36, Fig. 3-6-A).
	Yoo in view of Lu, Beca, and Thermo Scientific does not disclose flipping the crossbar-bar construct with the scaffold upside down in the bioreactor chamber; and seeding the bottom side of the scaffold.
Christ discloses seeding the bottom side of the scaffold (paragraph [0072]).
In the analogous art of tissue engineered muscle repair, it would have been obvious to one skilled in the art before the effective filing date to modify the method of Yoo in view of Lu, Beca, and Thermo Scientific with the seeding of cells on either side of the scaffold of Christ in order to have a uniform distribution of cells on the scaffold.
	Regarding the limitation “flipping the crossbar-bar construct with the scaffold upside down in the bioreactor chamber” it would have been obvious to one skilled in the art before the effective filing date to modify the cross-bar bar construct with the scaffold to be able to be 

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weiss, S., Henle, P., Roth, W., Bock, R., Boeuf, S. and Richter, W. (2011), Design and characterization of a new bioreactor for continuous ultra-slow uniaxial distraction of a three-dimensional scaffold-free stem cell culture. Biotechnol Progress, 27: 86-94.
“NUNC™ 1-, 4- and 8-Well Rectangular Dishes”. Laboratory Network. August 1, 2005.

Response to Arguments
	Applicant’s arguments filed on December 20, 2021 with respect to the claims have been fully considered but are not persuasive in view of the grounds of rejection.

Regarding the Applicant arguments based on Kurpinski, Applicant arguments are not persuasive. The figures provided from Kurpinski of “a second groove removably attached to the bioreactor chamber” and “a first bar and a second bar removably inserted into the first groove and the second groove” are clear indicators that the prior art has such limitations. Furthermore, another rejection was made based upon obviousness with citations to MPEP § 2144.04(V)(C), which is an argument regarding separable parts, in case Kurpinski had any lack of clarity. In addition, motivation was cited in the Office Action from Kurpinski for these separable parts:
… it would have been obvious to one skilled in the art before the effective filing date to modify the bars and grooves of Kurpinski’s invention to be capable of being removed from each other in order to wash, sterilize via ultraviolet light (Steps of “Day 0 –Sterilization before day of experiment” under Protocol), and autoclave them (First step of “Day 1 – Assembly of stretch chambers” under Protocol).			-- Office Action from June 18, 2021

Regarding the Applicant arguments based on Yoo in view of Lu, Applicant arguments are not persuasive. Lu has Figs. 2B and 6A, which describe the omitted features from Yoo, and Examiner gave pertinent motivation for the combination of Yoo in view of Lu. 
Regarding the Applicant arguments based on Yoo in view of Lu, further in view of Beca, Applicant arguments are not persuasive. Beca describes both side rails and a linear guide rail that fulfill the claim limitation of at least a crossbar. In response to Applicant's argument of any other advantages for enabling and manipulation of the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Regarding the Applicant arguments based on Yoo in view of Lu and Beca, further in view of Cao, Applicant arguments are not persuasive. In response to applicant's argument that a knob is on the crossbar, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, knobs have already been invented for handling and manipulation of items: even a simple doorknob would be an example of this. In addition, Cao supplies a knob in the analogous art of tissue engineering and the Examiner has given motivation to combine Cao with the Yoo in view of Lu and Beca.

Regarding:
Applicant arguments based on Yoo in view of Lu and Beca, further in view of Thermo Scientific; 
Applicant arguments based on Yoo in view of Lu and Beca, further in view of Christ; and,
Applicant arguments based on Yoo in view of Lu, Beca, and Thermo Scientific, further in view of Christ,
Applicant arguments are not persuasive. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Additionally, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.G.E./Examiner, Art Unit 1799                 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799